Citation Nr: 0829892	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-16 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chloracne, claimed as 
due to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1970. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the RO in July 
2006.  A transcript of that hearing is contained in the 
claims file.  The Board remanded the case in February 2007 
for additional development, and it now returns for further 
review. 



FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to Agent 
Orange and/or other herbicide agents during his service in 
the Republic of Vietnam. 

2.  A preponderance of the competent and probative evidence 
of record is against a finding that the veteran has 
chloracne. 



CONCLUSION OF LAW

The veteran does not have chloracne, and thus does not have 
chloracne incurred in or aggravated by service or chloracne 
which may presumed to have been caused by herbicide agent 
exposure in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in September 2004 addressing the appealed claim 
for service connection for chloracne including as based on 
herbicide agent exposure, the veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate that claim.

This September 2004 notice preceded the RO's initial decision 
in December 2004 addressing the claim for service connection 
for chloracne including based on herbicide agent exposure, 
and informed the veteran of the bases of review and the 
requirements to sustain the claim.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
September 2004 VCAA notice letter addressing the appealed 
service connection claim did not address the downstream 
issues of initial rating and effective date with regard to 
service connection for cancer of the right tonsil, any such 
error is harmless and moot, because the claim is herein 
denied.
 
The September 2004 VCAA letter sent to the veteran requested 
that he advise of any VA and private medical sources of 
evidence pertinent to his claim, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.  In submissions in the course of 
appeal, the veteran informed of recent VA treatment, and 
recent VA treatment records were duly obtained and associated 
with the claims file.  Private treatment records were 
previously obtained in association with another claim, but 
the veteran failed to inform of and authorize obtaining 
additional private treatment records as related to his 
chloracne claim.  The veteran was appropriately informed, 
including by the appealed rating decision and an SOC and 
SSOC, of records obtained, and, by implication, of records 
not obtained.  He was also adequately informed of the 
importance of obtaining all relevant records.  

The veteran did inform of prior treatments, and made 
statements concerning past treatment including self-treatment 
for alleged chloracne, and March 2007 submitted some 
additional records responsive to an additional VCAA letter 
sent to him in March 2007.  Following the RO's obtaining 
additional VA treatment records, an SSOC was issued in May 
2008 again addressing his claim.  To whatever extent VCAA 
notice and development assistance via the original VCAA 
notice in September 2004 may have been incomplete or 
insufficient, this was remedied including by the March 2007 
VCAA letter and subsequent readjudication of the claim by the 
May 2008 SSOC.  Mayfield; Prickett.

The veteran has not provided authorization to obtain any 
additional existing evidence presenting a reasonable 
possibility of furthering the appealed claim here denied.  
Although he indicated at his July 2006 hearing that he would 
be submitting additional evidence to support his claim, the 
records which he subsequently submitted provide no diagnosis 
of chloracne.  

In an August 2008 Informal Hearing Presentation to the Board, 
the veteran's authorized representative argued that, based on 
the veteran's assertions of treatment for chloracne, the VA 
has a duty to engage in further searches for records.  
However, neither the VCAA nor any other law requires the RO 
or the Board to engage in open-ended expeditions to establish 
the presence of disease where, as here, such a disease has 
not been found either in voluminous obtained and submitted 
treatment records, or upon the VA Agent Orange examination in 
July 2004.  Indicated Federal records have been obtained.  No 
further statement has been received by the veteran indicating 
the existence of a specific finding of chloracne, and past 
requests and records obtained have simply failed to support 
the veteran's ongoing general assertions of his having had or 
his having been assessed with chloracne or treated for 
chloracne.  

As discussed below, the veteran's assertions, both in written 
submissions and testimony before the undersigned, demonstrate 
his lack of understanding of chloracne as a specific disease 
entity which is distinct from common acne, and requires a 
specific diagnosis to establish its presence.  Thus, his 
assertions of past medical findings of chloracne have proved 
sufficiently unsupported by obtained records to warrant no 
further development on that basis.  The Board notes that the 
duty to assist in the development and adjudication of a claim 
is not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
VA's duty to assist in obtaining federal records does not 
extend to a request for assistance that is unreasonable and 
tantamount to a fishing expedition.  See Gobber v. Derwinski, 
2 Vet. App. 470 (1992).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
which the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, the veteran was afforded such an examination in 
July 2004, and chloracne was not found either upon 
examination of the veteran or review of the medical record.  
The Board is satisfied that the VA examination requirements 
in this regard have been fulfilled, with the examination 
report, taken together with the balance of the evidence of 
record, sufficient for Board adjudication of the claim. 

The veteran has addressed his claim by written statements as 
well as by testimony before the undersigned at his Travel 
Board hearing.  There is no indication that he desires a 
further opportunity to address his claim.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, supra.  The Board finds that the veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

The Board remanded the claim in February 2007, asking the RO 
to request that the veteran provide details about treatment 
where he was allegedly diagnosed with chloracne, or the 
name(s) of medical treatment personnel who provided such 
assessment(s), and authorization to obtain such records or 
statements from medical personnel.  The RO then duly issued 
the March 2007 VCAA letter making those requests, but the 
veteran failed to reply by informing of records where the 
diagnosis was made or by whom.  His submissions ultimately 
failed to establish the diagnosis or indicate a source 
providing the diagnosis.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board is  
satisfied that development requested in the February 2007 
remand has been satisfactorily completed. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Service Connection for Chloracne, Including
Based on Herbicide Agent Exposure

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of lay-observable disability or symptoms of 
disability.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

For purposes of establishing service connection for a 
disability or death resulting from exposure to herbicide 
agent exposure (e.g., Agent Orange), a veteran who served in 
the Republic of Vietnam between January 1962 and May 1975 
shall be presumed to have been exposed during such service to 
a herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).  The specified diseases which have been listed 
therein include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).


Thus, service connection may be presumed for residuals of 
herbicide agent exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. at 162.  In addition, the 
U.S. Court of Appeals for the Federal Circuit has determined 
that a veteran is not precluded from establishing service 
connection for a non-presumptive disease, with proof of 
actual direct causation by service.  See Combee v. Brown, 
34 F.3d at 1042.

In this case, the veteran did serve in the Republic of 
Vietnam during the Vietnam era, and hence that criterion is 
met.  However, he has presented no medical diagnosis of 
chloracne, and VA and private treatment records as well as a 
July 2004 VA Agent Orange examination (to address diseases 
potentially related to herbicide agent exposure) similarly 
found no chloracne.  The veteran himself, as a layperson, 
lacks the requisite expertise to discern the presence of 
chloracne as contrasted with other disease entities.  
Espiritu; cf. Jandreau.   Indeed, in a July 2004 statement 
addressing his claim, the veteran emphasized repeatedly that 
he had acne on his back and also noted that a nurse had 
believed he had ulcers, but he failed to note the difference 
between the specific condition of chloracne and the generally 
recognized disease of acne.  These statements, as well as 
statements made by the veteran at his July 2007 hearing, 
demonstrated the veteran's lack of medical expertise to make 
diagnostic judgments.  

While the veteran averred at his July 2006 hearing that a 
treating VA doctor had expressed an opinion that he had 
chloracne, no medical records within his 3-volume claims 
file, including all VA treatment records obtained, show a 
diagnosis of chloracne, and the veteran has produced no 
medical record bearing such a diagnosis.  The medical records 
amply demonstrate medical findings involving the skin, but 
without any findings of chloracne either in service or after 
service, in VA records or private treatment records, or upon 
specialized VA examination in July 2004. 

The veteran's statements regarding what a VA physician may 
have previously said, including his assertions a VA 
physician's belief that he had chloracne, do not carry 
dispositive weight in our analysis under the law.  The Court, 
in addressing such evidence, has held that a layperson's 
account, filtered through a layperson's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence required 
to support a claim.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

In the absence of diagnosed chloracne, the preponderance of 
the evidence is against service connection on a direct basis, 
and is also against service connection on a presumptive basis 
based upon herbicide agent exposure.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  


ORDER

Service connection for chloracne is denied. 



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


